Name: Commission Regulation (EEC) No 2621/85 of 17 September 1985 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 250/ 16 Official Journal of the European Communities 19 . 9 . 85 COMMISSION REGULATION (EEC) No 2621 /85 of 17 September 1985 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2J of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1823/85 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 20 September 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 September 1985 . For the Commission Claude CHEYSSON Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p. 26 . (2) OJ No L 172, 2/ 7 . 1985, p. 9 . 19 . 9 . 85 Official Journal of the European Communities No L 250/ 17 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM &gt; FF £ Irl  , ) Lit F1 £ 1.10 07.01-13 1 07.01-15 ] 07.01 All New potatoes 847 150,88 41,89 127,80 13,45 28 073 47,04 10,84 1.12 ex 07.01-21 1 ex 07.01-22 | ex 07.01 B I Broccoli 3764 669,94 186,03 567,48 59,74 124649 208,90 48,15 1.14 07.01-23 07.01 B II White cabbages and red cabbages 1572 279,89 77,72 237,08 24,96 52077 87,27 20,11 1.16 ex 07.01-27 ex 07.01 Bill Chinese cabbage 4334 771,40 214,20 653,43 68,79 143 527 240,54 55,44 1.20 07.01-31 1 07.01-33 ) 07.01 D I Cabbage lettuce 4624 822,98 228,53 697,1 1 73,39 153124 256,62 59,14 1.22 ex 07.01-36 ex 07.01 D II Endives 1087 193,49 53,73 163,90 17,25 36001 60,33 13,90 1.28 07.01-41 1 07.01-43 f 07.01 F I Peas 19340 3464,56 955,79 2915,97 307,29 637630 1 073,63 245,88 1.30 07.01-451 07.01-471 07.01 F II Beans (of the species Phaseolus) 4325 769,72 213,74 652,00 68,64 143214 240,01 55,32 1.32 ex 07.01-49 ex 07.01 F III Broad beans 2246 399,73 111,00 338,59 35,64 74373 124,64 28,72 1.40 ex 07.01-54 ex 07.01 G II Carrots 894 159,11 44,18 134,77 14,18 29604 49,61 11,43 1.50 ex 07.01-59 ex 07.01 G IV Radishes 4681 833,21 231,37 705,78 74,30 155027 259,81 59,88 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 458 82,07 22,64 69,07 7,27 15105 25,43 5,82 1.70 07.01-67 ex 07.01 H Garlic 9204 1 648,74 454,84 1 387,67 146,23 303440 510,92 117,01 1.74 ex 07.01-68 ex 07.01 IJ Leeks 3401 605,41 168,11 512,82 53,98 112643 188,78 43,51 1.80 II 07.01 K Asparagus : \Il 1.80.1 ex 07.01-71  green 24585 4403,97 1214,95 3706,63 390,61 810522 1 364,74 312,55 1.80.2 ex 07.01-71  other 6005 1 068,71 296,76 905,27 95,30 198844 333,24 76,81 1.90 07.01-73 07.01 L Artichokes 2721 484,32 134,48 410,25 43,19 90112 151,02 34,80 1.100 07.01-751 07.01-77 J 07.01 M Tomatoes 1312 233,79 64,62 197,49 20,78 43182 72,70 16,69 1.110 07.01-81 1 07.01-82 J 07.01 P I Cucumbers 803 143,03 39,71 121,16 12,75 26613 44,60 10,28 1.112 07.01-85 07.01 Q II Chantarelles 21556 3861,40 1 065,27 3249,97 342,48 710665 1 196,60 274,04 1.118 07.01-91 07.01 R Fennel 2349 418,13 116,11 354,19 37,28 77798 130,38 30,05 1.120 07.01-93 07.01 S Sweet peppers 1889 338,40 93,35 284,82 30,01 62282 104,86 24,01 1.130 07.01-97 07.01 T II Aubergines 1473 262,16 72,79 222,06 23,37 48778 81,74 18,84 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 1050 186,94 51,91 158,35 16,67 34783 58,29 13,43 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 1432 254,87 70,77 215,89 22,72 47421 79,47 18,31 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 4435 794,44 219,16 668,65 70,46 146212 246,19 56,38 2.10 08.01-31 ex 08.01 B Bananas, fresh 2183 391,09 107,89 329,17 34,68 71979 121,19 27,75 2.20 ex 08.01-50 ex 08.01 C Pineapples , fresh 1904 341,09 94,10 287,08 30,25 62776 105,70 24,20 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 7369 1 320,14 364,19 1 111,11 117,09 242964 409,09 93,69 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 8466 1516,58 418,39 1 276,44 134,51 279118 469,97 107,63 2.50 08.02 A I Sweet oranges, fresh : li lili 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi-sanguines 4305 766,32 212,79 649,12 68,33 142582  238,95 55,07 No L 250/ 18 Official Journal of the European Communities 19 . 9 . 85 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 2.50.3 08.02-03 08.02-07 08.02-13 08.02-17 08.02-05 08.02-09 08.02-15 08.02-19  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  others 2694 2160 482,71 387,00 133,16 106,76 406,27 325,72 42,81 34,32 88 840 71 225 149,58 119,92 34,25 27,46 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkinga and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 1629 291,95 80,54 245,72 25,89 53732 90,47 20,72 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 2483 441,94 122,72 374,35 39,41 82228 137,80 31,76 2.60.3 08.02.28 08.02 B I  Clementines 2039 365,19 100,48 306,91 32,30 67391 113,13 25,82 2.60.4 08.02-34 1 08.02-37 J ex 08.02 B II  Tangerines and others 3190 571,58 157,68 481,08 50,69 105197 177,12 40,56 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 3947 707,04 195,05 595,08 62,71 130126 219,10 50,17 2.80 || ex 08.02 D Grapefruit, fresh : \III 2.80.1 ex 08.02-70 II  white 2456 440,06 121,40 370,38 39,03 80990 136,37 31,23 2.80.2 ex 08.02-70 II  pink 3406 610,14 168,32 513,52 54,11 112292 189,07 43,30 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 7650 1370,16 376,98 1 151,47 121,21 252841 424,46 96,87 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 2764 495,13 136,59 416,73 43,91 91 125 153,43 35,13 2.95 08.05-50 08.05 C Chestnuts 4573 813,85 225,99 689,38 72,57 151425 253,77 58,49 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 2191 392,56 108,29 330,40 34,81 72249 121,65 27,86 2.110 08.06-33 08.06-35 08.06-37 08.06-38 08.06 B II Pears 1707 305,87 84,38 257,43 27,12 56293 94,78 21,70 2.120 08.07-10 08.07 A Apricots 2034 362,33 100,14 306,07 32,20 66924 112,67 25,87 2.130 ex 08.07-32 ex 08.07 B Peaches 3120 555,42 154,23 470,48 49,53 103342 173,19 39,92 2.140 ex 08.07-32 ex 08.07 B Nectarines 2095 375,18 103,22 315,30 33,19 69234 116,23 26,52 2.150 08.07-51 1 08.07-55 J 08.07 C Cherries 4924 876,32 243,34 742,30 78,14 163048 273,25 62,98 2.160 08.07-71 1 08.07-75 I 08.07 D Plums 2160 386,95 106,75 325,68 34,32 71216 119,91 27,46 2.170 08.08-11 1 . 08.08-15 J Q8.08 A Strawberries 1974 351,48 97,60 297,73 31,34 65397 109,60 25,26 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 4462 799,30 220,50 672,74 70,89 147107 247,69 56,72 2.180 08.09-11 ex 08.09 Water melons 700 125,56 34,64 105,68 11,13 23109 38,91 8,91 2.190 ex 08.09 Melons (other than water melons) : I I 2.190.1 ex 08.09-19 - Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 1 123 201,26 55,52 169,39 17,85 37041 62,37 14,28 2.190.2 . ex 08.09-19  other 6007 1 076,04 296,85 905,66 95,44 198039 333,45 76,36 2.195 ex 08.09-90 ex 08.09 Pomegranates 6372 1 141,45 314,90 960,71 101,24 210077 353,72 81,00 2.200 ex 08.09-90 ex 08.09 Kiwis 8929 1 599,61 441,29 1 346,32 141,87 294 398 495,70 113,52 2.202 ex 08.09-90 ex 08.09 Khakis 1377 245,14 68,07 207,65 21,86 45612 76,44 17,61 2.203 ex 08.09-90 ex 08.09 Lychees 18 579 3327,35 915,49 2796,29 294,35 614010 1 030,78 235,24